Per Curiam. Appellant Terrick Terrell Nooner was found guilty by a jury of capital murder and sentenced to death. On March 29, 1994, the record was lodged in this court on appeal. Appellant is represented by attorney Herbert Wright who has been granted several extensions of time to file the appellant’s brief. When the most recent motion was granted, it was noted that the brief was due October 5, 1994, and that no further extensions of time would be granted. On October 4, 1994, Wright filed a “motion for continuance” which is pending. On September 8, 1994, appellant filed two pro se motions, one seeking a copy of the transcript from Wright and the other seeking to have Wright removed as counsel and attorney Willard Proctor substituted.  The pro se motions are denied. Appellant has stated no reason or authority to demonstrate that he is entitled to a copy of the trial transcript. Clearly, the attorney for an appellant has no obligation to provide a copy of the trial transcript to the appellant.  With respect to the motion to substitute counsel, appellant states that Mr. Proctor has agreed to be substituted as counsel, but we have no request from Mr. Proctor to do so. Until such time as another attorney files a motion asking to be substituted as attomey-of-record or this court relieves Mr. Wright, this court will not consider appointing other counsel. Motions denied.